Case 0:20-cv-60050-RS Document 19 Entered on FLSD Docket 04/17/2020 Page 1 of 2




                        IN TH E UM TED STATES DISTRICT CO U RT                       FILED BY                   D.C.
                       FO R TH E SO U TH ERN DISTR ICT O F FLO R IDA

                                                                                          AF2 17 2220
  CA RLOS E.CO RTES,                                                                     cANGELA
                                                                                           LE      E. NOBLE
                                                                                        s. RK U.S.DIST, c'rk
                                                                                          D.OF FI.A.-FT.LAUD.

         Plaintfh
                                                     CaseN o.0:20-cv-60050-RS

  FIORELLA W SUR AN CE A GEN CY,lN C.,

         Defendant.

                        N O TICE O F D ISM ISSA L m TH PREJIJDICE

         Plaintiff,CarlosCortes(çGplaintiff'),pursuantto Rule41(a)(1)(A)(i)oftheFederalRules
  ofCivilProcedure,herebydismisseshisclaimswithprejudice,withPlaintiffandDefendanteach
  bearing theirrespective attorneys'feesand costs.



  D ate:April17,2020



                                                                   Respectfully subm itted,
                                                                           7
                                                                         ..'*            '
                                                                      s''
                                                                    ...




                                                                                z'
                                                                   CARLO S E.CORTES
Case 0:20-cv-60050-RS Document 19 Entered on FLSD Docket 04/17/2020 Page 2 of 2




                                CERTIFICATE O F SERV ICE
       Ihereby certify thata tnle and correctcopy ofthe foregoing docum entw as served,by
       U .S.P.S.certified m ail# 7019 0160 0001 1446 0866 ,upon thenam ed individualson the
       ServiceListbelow .



                                                   Signed A pril18,2020
                                                                      ,      ...'A
                                                                     '
                                                                    'g
                                                                  ...
                                                               yx'
                                                            z.
                                                             .e


                                                              A
                                                   CarlosE.Cortes

  Service List:

  Ian M .Ross& Jorge A .Perez Santiago
  STUM PH AU ZER FO SLID SLO M AN
  R O SS & K O LAYA ,PLLC
  Two South Biscayne Blvd.
  Suite 1600
  M iam iFI,33131
  Telephone:(305)614-1404
  Fax:(305)614-1425
  iross@ sfslam com
  jperezsantiago@ sfslam com
  docltetlng@sfslam com
  AttorneysforDefendant:
  Fiorella Insurance A gency,Inc.
